Per Curiam.

1. The court below was correct in awarding costs to the defendant. The 5th section of the act of 1801 (sess. 24. c. 170.) gives costs to the defendant in suits in the common pleas, where the plaintiff does not recover 25 dollars, unless in certain specified cases, and among others, in actions “ concerning any freehold or title to land.” The suit below was for trespass on land, but it did not concern the freehold or title, nor did the plea bring either in question. The suit was cognisable by a justice. 2. The entry of the first judgment for costs, in favour of the plaintiff, was entered by the plaintiff without the knowledge or assent .of the court, and was irregular; and the court had power, and pro*308perly exercised that power, in setting that judgment aside. 3. The~ entry of The judgment for costs to the defendant as of &ptember~ I 810, is not to be alleged as error, for by relation, the judgment for costs was rendered as of the term in which judgment was given upon the report.
Judgment affirmed.